WENTWORTH, Judge,
concurring.
I agree that the record supports affirmance of the denial of wage loss benefits between April 6, 1982, and the date of hearing upon this claim for a 1980 accident. The order awarded benefits only for the earlier periods in question and therefore, in one sense, the claimed benefits were properly “terminated as of April 6, 1982.” In affirming the determination against proof of causal relation for those wage losses, however, we need not and should not approve the absolute terms of the deputy’s further broadly stated conclusion that the April 6 accident in another employment “cut off any further duty owed by” appel-lee. That conclusion is properly applied only to the specific wage loss periods in question, so as to preserve, as noted by the majority, for future resolution any further wage loss claims permitted under the law for the accident on which this claim against appellee was based.